



Finjan Holdings, Inc.
Amended and Restated
2014 Incentive Compensation Plan
(As Amended and Restated June 21, 2017)

--------------------------------------------------------------------------------





Finjan Holdings, Inc.
 
2014 Incentive Compensation Plan
 
Section 1.
Establishment, Purpose and Duration
 
1.1.           Effective Date and Purpose. Finjan Holdings, Inc., a Delaware
corporation (the “Company”), hereby amends and restates the Finjan Holdings,
Inc. 2014 Incentive Compensation Plan (the “Plan”) as of June 21, 2017, the date
the Company’s shareholders approve the Amended and Restated Plan. The Company’s
Board of Directors (the “Board”) approved the amendments and restatement on
March 22, 2017. The original Effective Date of the Plan is July 10, 2014. The
Plan is intended to assist the Company in attracting and retaining exceptionally
qualified officers, employees, consultants and directors upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend,
to motivate such persons to achieve long-term Company goals and to more closely
align such persons’ interests with those of the Company’s shareholders by
providing them with a proprietary interest in the Company’s growth and
performance.
 
1.2.           Duration of the Plan. The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Committee to amend
or terminate the Plan at any time pursuant to Section 15 hereof, until the
earlier to occur of (a) the date all Shares subject to the Plan shall have been
purchased or acquired and the Restrictions on all Restricted Stock granted under
the Plan shall have lapsed, according to the Plan’s provisions, and (b) ten (10)
years from the Effective Date of the Plan. The termination of the Plan pursuant
to this Section 1.2 shall not adversely affect any Awards outstanding on the
date of such termination.
 
Section 2.
Definitions
 
As used in the Plan, in addition to terms elsewhere defined in the Plan, the
following terms shall have the meanings set forth below:
 
2.1.           “Annual Incentive Award” means a performance bonus determined
under Section 12.
 
2.2.           “Available Shares” has the meaning set forth in Section 4.1(a).
 
2.3.           “Award” means any Option (including a Non-Qualified Stock Option
and an Incentive Stock Option), Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock, Performance Unit, Substitute Award,
Share, Dividend Equivalent or Annual Incentive Award.
 
2.4.           “Award Agreement” means any written agreement, contract or other
instrument or document evidencing any Award granted hereunder between the
Company and the Grantee.
 
2.5.           “Beneficiary” means the Person designated to receive Plan
benefits, if any, following a Grantee’s death in accordance with Section 16.
 
2.6.           “Board” has the meaning set forth in Section 1.1.
 





--------------------------------------------------------------------------------





2.7.           “Bonus Opportunity” means a Grantee’s threshold, target and
maximum bonus opportunity for a Year, provided that such bonus opportunity shall
be either (a) to the extent that the Grantee has entered into an Employment
Agreement with the Company, the threshold, target and maximum bonus levels, if
any, specified in such Employment Agreement for such Year based on the Grantee’s
base salary in effect on the first day of such Year, or (b) if there is no
Employment Agreement in effect between the Company and the Grantee as of the
first day of such Year or if the Employment Agreement does not specify such
bonus levels, the percentage of such Grantee’s base salary in effect on the
first day of such Year (or such later date as such person is designated as a
Grantee) as determined by the Committee in its sole discretion within the first
ninety (90) days of such Year (or before such later date as such person is
designated as a Grantee).
 
2.8.           “Cause” means, as determined by the Committee, the occurrence of
any one of the following: (a) commission of an act of fraud, embezzlement or
other act of dishonesty that would reflect adversely on the integrity, character
or reputation of the Company, or that would cause harm to its customer
relations, operations or business prospects; (b) breach of a fiduciary duty owed
to the Company; (c) violation or threatening to violate a restrictive covenant
agreement, such as a non-compete, non-solicit, or non-disclosure agreement,
between an Eligible Person and any Employer; (d) unauthorized disclosure or use
of confidential information or trade secrets; (e) violation of any lawful
policies or rules of the Company, including any applicable code of conduct; (f)
commission of criminal activity; (g) failure to reasonably cooperate in any
investigation or proceeding concerning the Company; or (h) neglect or misconduct
in the performance of the Grantee’s duties and responsibilities, provided that
he or she did not cure such neglect or misconduct within ten (10) days after the
Company gave written notice of such neglect or misconduct to such
Grantee; provided, however, that in the event a Grantee is party to an
Employment Agreement that contains a different definition of Cause, the
definition of Cause contained in such Employment Agreement shall be controlling.
 
2.9.           “Change in Control” means the occurrence of any one or more of
the following:  (a) any corporation, person or other entity (other than the
Company, a majority-owned subsidiary of the Company or any of its subsidiaries,
or an employee benefit plan (or related trust) sponsored or maintained by the
Company), including a “group” as defined in Section 13(d)(3) of the Exchange
Act, becomes the beneficial owner of stock representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities;
(b) the consummation of the Company’s consolidation or merger with or into
another corporation other than a majority-owned subsidiary of the Company, or
the sale, lease, exchange, or other transfer of at least eighty-five percent
(85%) of the Company’s assets, provided, that, following such a transaction, the
members of the Board prior to such transaction no longer constitute a majority
of the board surviving after such transaction; (c) the consummation of a plan of
liquidation; or (d) within any period of 12 consecutive months, persons who were
members of the Board immediately prior to such 12-month period, together with
persons who were first elected as directors (other than as a result of any
settlement of a proxy or consent solicitation contest or any action taken to
avoid such a contest) during such 12-month period by or upon the recommendation
of persons who were members of the Board immediately prior to such 12-month
period and who constituted a majority of the Board at the time of such election,
cease to constitute a majority of the Board. Notwithstanding the foregoing, (i)
a Change in Control shall not occur with respect to a Deferred Compensation
Award unless such Change in Control constitutes a “change in control event”
(within the meaning of Treasury Regulations Section 1.409A-3(i)(5)) with respect
to the Company, and (ii) in the event a merger or other event described in
clause (a) of the foregoing sentence occurs but the Board determines in good
faith that such merger or other event is an acquisition by the Company of a
target larger than the Company, then no Change in Control shall be deemed to
have occurred in connection with such merger or other event.
 
2.10.           “Code” means the Internal Revenue Code of 1986 (and any
successor thereto), as amended from time to time. References to a particular
section of the Code include references to regulations and rulings promulgated
and in effect thereunder and to any successor provisions.
 
2.11.           “Committee”» has the meaning set forth in Section 3.1(a).
 
2.12.           “Common Stock” means common stock, par value $0.0001 per share,
of the Company.
 
2.13.           “Company” has the meaning set forth in Section 1.1.
 
2.14.           “Covered Employee” means a Grantee who, as of the last day of
the fiscal year in which the value of an Award is includable in income for
federal income tax purposes, is one of the group of “covered employees,” within
the meaning of Code Section 162(m), with respect to the Company.
 





--------------------------------------------------------------------------------





2.15.           “Deferred Compensation Award” means an Award that is not exempt
from Code Section 409A and, thus, could subject the applicable Grantee to
adverse tax consequences under Code Section 409A.
 
2.16.           “Deferred Stock” means a right, granted as an Award
under Section 10, to receive payment in the form of Shares (or measured by the
value of Shares) at the end of a specified deferral period.
 
2.17.           “Disability” means a mental or physical illness that entitles
the Grantee to receive benefits under the long-term disability plan of an
Employer, or if the Grantee is not covered by such a plan or the Grantee is not
an employee of an Employer, a mental or physical illness that renders a Grantee
totally and permanently incapable of performing the Grantee’s duties for the
Company or a Subsidiary; provided, however, that the Grantee of a Deferred
Compensation Award shall not be considered to have a Disability unless such
Disability also constitutes a “disability” within the meaning of Treasury
Regulations Section 1.409A-3(i)(4). Notwithstanding anything to the contrary in
this Section 2.16, a Disability shall not qualify under the Plan if it is the
result of (i) a willfully self-inflicted injury or willfully self-induced
sickness; or (ii) an injury or disease contracted, suffered or incurred while
participating in a criminal offense.
 
2.18.           “Dividend Equivalent” means any right to receive payments equal
to dividends or property, if and when paid or distributed, on Shares or
Restricted Stock Units.
 
2.19.           “Effective Date” has the meaning set forth in Section 1.1.
 
2.20.           “Eligible Person” means any (a) officer, employee of an Employer
(including leased employees and co-employees with a professional employer
organization), (b) non-employee director of the Company or (c) consultant
engaged by an Employer.
 
2.21.           “Employer” means the Company or any Subsidiary.
 
2.22.           “Employment Agreement” means an employment agreement, offer
letter, consulting agreement or other written agreement between an Employer and
an Eligible Person which relates to the terms and conditions of such person’s
employment or other services for an Employer.
 
2.23.           “Exchange Act” means the Securities Exchange Act of 1934 (and
any successor thereto), as amended from time to time. References to a particular
section of the Exchange Act include references to rules, regulations and rulings
promulgated and in effect thereunder, and to any successors thereto.
 
2.24.           “Exercise Date” means the date the Grantee or other holder of an
Award that is subject to exercise delivers notice of such exercise to the
Company, accompanied by such payment, attestations, representations and
warranties or other documentation required under the Plan and applicable Award
Agreement or as  the Committee may otherwise specify.
 
2.25.           “Fair Market Value” means, as of any applicable date, (a) the
closing sales price for one Share on such date as reported on the market system
or stock exchange on which the Common Stock is then listed or admitted to
trading, or on the last previous day on which a sale was reported if no sale of
a Share was reported on such date, or (b) if the foregoing subsection (a) does
not apply, the fair market value of a Share as reasonably determined in good
faith by the Board in accordance with Code Section 409A. For purposes of
subsection (b), the determination of such Fair Market Value by the Board will be
made no less frequently than every twelve (12) months and will either (i) use
one of the methodologies permitted under Treasury Regulations Section
1.409A-1(b)(5)(iv)(B)(2) (or such other similar regulation provision as may be
provided) or (ii) include, as applicable, the value of tangible and intangible
assets of the Company, the present value of future cash flows of the Company,
the market value of stock or other equity interests in similar corporations and
other entities engaged in trades or businesses substantially similar to those
engaged in by the Company, the value of which can be readily determined through
objective means (such as through trading prices or an established securities
market or an amount paid in an arm’s length private transaction), and other
relevant factors such as control premiums or discounts for lack of marketability
and whether the valuation method is used for other purposes that have a material
economic effect on the Company, its shareholders or its creditors.
 
2.26.           “Grant Date” means the date on which an Award is granted, which
date may be specified in advance by the Committee.
 





--------------------------------------------------------------------------------





2.27.           “Grantee” means an Eligible Person who has been granted an
Award.
 
2.28.           “Immediate Family” means, with respect to a Grantee, the
Grantee’s spouse, former spouse, children, stepchildren, grandchildren, parents,
stepparents, siblings, grandparents, nieces, nephews, mother-in-law,
father-in-law, sons-in-law, daughters-in-law, brothers-in-law, or
sisters-in-law, including adoptive relationships.
 
2.29.           “Incentive Stock Option” means an option to purchase Shares that
is granted under Section 6 and that is intended to meet the requirements of Code
Section 422.
 
2.30.           “including” or “includes” means “including, but not limited to,”
or “includes, but is not limited to,” respectively.
 
2.31.           “Non-Qualified Stock Option” means an option to purchase Shares
that is granted under Section 6 and that is not intended to be an Incentive
Stock Option.
 
2.32.           “Option” means an Incentive Stock Option or Non-Qualified Stock
Option.
 
2.33.           “Option Price” means the price at which a Share may be purchased
by a Grantee pursuant to an Option.
 
2.34.           “Performance-Based Exception” means the performance-based
exception from the tax deductibility limitations of Code Section 162(m)
contained in Code Section 162(m)(4)(C) (including, to the extent applicable, the
special provision for options thereunder).
 
2.35.           “Performance Goal” means the objective and/or subjective
criteria determined by the Committee, the degree of attainment of which will
affect (a) in the case of an Award other than an Annual Incentive Award, the
amount of the Award the Grantee is entitled to receive or retain, and (b) in the
case of an Annual Incentive Award, the portion of the individual’s Bonus
Opportunity potentially payable as an Annual Incentive Award. Performance Goals
may contain threshold, target and maximum levels of achievement and, to the
extent the Committee intends an Award (other than an Option, but including an
Annual Incentive Award) to comply with the Performance-Based Exception, the
Performance Goals shall be chosen from among the Performance Measures set forth
in Section 4.4(a).
 
2.36.           “Performance Measure” has the meaning set forth
in Section 4.4(a).
 
2.37.           “Performance Period” means that period established by the
Committee at the time any Performance Unit is granted or at any time thereafter
during which any Performance Goals specified by the Committee with respect to
such Award are to be measured.
 
2.38.           “Performance Unit” means any grant pursuant to Section 11 of (a)
a bonus consisting of cash or other property the amount and value of which,
and/or the receipt of which, is conditioned upon the attainment of any
Performance Goals specified by the Committee, or (b) a unit valued by reference
to a designated amount of property other than Shares.
 
2.39.           “Permitted Transferee” means, in respect of any Grantee, any
member of the Immediate Family of such Grantee, any trust of which all of the
primary beneficiaries are such Grantee or members of his or her Immediate
Family, or any partnership, limited liability company, corporation or similar
entity of which all of the partners, members or shareholders are such Grantee or
members of his or her Immediate Family.
 
2.40.           “Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation, entity or government instrumentality, division, agency, body or
department.
 
2.41.           “Plan” has the meaning set forth in Section 1.1 and also
includes any appendices and amendments hereto.
 
2.42.          “Restricted Stock” means any Share issued as an Award under the
Plan that is subject to Restrictions.
 





--------------------------------------------------------------------------------





2.43.           “Restricted Stock Unit” or “RSU” means the right granted as an
Award under the Plan to receive a Share, conditioned on the satisfaction of
Restrictions imposed by the Committee.
 
2.44.           “Restrictions” means any restriction on a Grantee’s free
enjoyment of the Shares or other rights underlying Awards, including (a) a
restriction that the Grantee or other holder may not sell, transfer, pledge, or
assign a Share or right, and (b) such other restrictions as the Committee may
impose in the Award Agreement (including any restriction on the right to vote
such Share and the right to receive any dividends). Restrictions may be based
upon the passage of time, the satisfaction of performance criteria and/or the
occurrence of one or more events or conditions, and shall lapse separately or in
combination upon such conditions and at such time or times, in installments or
otherwise, as the Committee shall specify. Awards subject to a Restriction shall
be forfeited if the Restriction does not lapse prior to such date, the
occurrence of such event or the satisfaction of such other criteria as the
Committee shall determine.
 
2.45.           “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act, as amended from time to time, together with any successor rule.
 
2.46.           “SEC” means the United States Securities and Exchange
Commission, or any successor thereto.
 
2.47.           “Section 16 Non-Employee Director” means a member of the Board
who satisfies the requirements to qualify as a “non-employee director” under
Rule 16b-3.
 
2.48.           “Section 16 Person” means a person who is subject to potential
liability under Section 16(b) of the Exchange Act with respect to transactions
involving equity securities of the Company.
 
2.49.           “Settlement Date” means the payment date for Restricted Stock
Units or Deferred Stock, as set forth in Section 9.3(b) or Section 10.4(c), as
applicable.
 
2.50.           “Share” means a share of Common Stock.
  
2.51.           “Stock Appreciation Right” or “SAR” means a right granted as an
Award under the Plan to receive, as of the date specified in the Award
Agreement, an amount equal to the number of Shares with respect to which the SAR
is exercised, multiplied by the excess of (a) the Fair Market Value of one Share
on the Exercise Date over (b) the Strike Price.
 
2.52.           “Strike Price” means the per-Share price used as the baseline
measure for the value of a SAR, as specified in the applicable Award Agreement.
 
2.53.           “Subsidiary” means any Person that directly, or through one (1)
or more intermediaries, is controlled by the Company and that would be treated
as part of a single controlled group of corporations with the Company under Code
Sections 414(b) and 414(c) if the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Code Sections 1563(a)(1), (2)
and (3) and Treasury Regulations 1.414(c)-2.
 
2.54.           “Substitute Award” has the meaning set forth in Section 5.6.
 
2.55.           “Term” means the period beginning on the Grant Date of an Option
or SAR and ending on the date such Option or SAR expires, terminates or is
cancelled.
 
2.56.           “Termination of Service” means: (a) with respect to awards other
than Deferred Compensation Awards, the first day on which (i) an individual is
for any reason no longer providing services to an Employer as an officer,
employee, director or consultant or (ii) with respect to an individual who is an
officer, employee or consultant to a Subsidiary, such entity ceases to be a
Subsidiary of the Company and such individual is no longer providing services to
the Company or another Subsidiary; provided, however, that the Committee shall
have the discretion to determine when a Grantee who terminates services as an
employee, but continues to provide services in the capacity of an officer,
consultant or director immediately following such termination, has incurred a
Termination of Service; or (b) with respect to Deferred Compensation Awards, a
“separation from service” (within the meaning of Treasury Regulations Section
1.409A-1(h) occurs).
 
2.57.           “Year” means the calendar year.
 





--------------------------------------------------------------------------------





Section 3.
Administration
 
3.1.           Committee.
 
(a)           Subject to Section 3.2, the Plan shall be administered by the
Compensation Committee of the Board, unless otherwise determined by the Board
(the “Committee”). The members of the Committee shall be appointed by the Board
from time to time and may be removed by the Board from time to time. To the
extent the Board considers it desirable to comply with Rule 16b-3 and/or meet
the Performance-Based Exception, the Committee shall consist of two or more
directors of the Company, all of whom shall (i) be Section 16 Non-Employee
Directors and/or (ii) qualify as “outside directors” within the meaning of Code
Section 162(m), as applicable. The number of members of the Committee shall from
time to time be increased or decreased, and shall be subject to such conditions,
in each case if and to the extent the Board deems it appropriate to permit
transactions in Shares pursuant to the Plan to satisfy such conditions of Rule
16b-3 and the Performance-Based Exception as then in effect.
 
(b)           Subject to Section 4.4(c), the Committee may delegate, to the
fullest extent permitted under applicable law, to executive officers of the
Company any or all of the authority of the Committee with respect to the grant
of Awards to Grantees, other than Grantees who are executive officers, or are
(or are expected to be) Covered Employees and/or are Section 16 Persons at the
time any such delegated authority is exercised.  In addition, with respect to
plan administration issues (and not with respect to issues directly related to
Awards), to the fullest extent permitted by Delaware General Corporation Law,
other federal or state law or regulation, or any stock exchange or automated
quotation system on which the Shares may then be listed or quoted, the Committee
may delegate to the Company or any officer thereof any or all of the authority
of the Committee.  When the authority of the Committee has been properly
delegated pursuant to this Section3.1(b), reference to the “Committee” herein
shall be deemed to be references to such delegate (except where the context
clearly indicates otherwise).
 
3.2.           Powers of the Committee. Subject to and consistent with the
provisions of the Plan, the Committee shall have full power and authority and
sole discretion as follows:
 
(a)           to determine when, to whom (i.e., what Eligible Persons) and in
what types and amounts Awards should be granted;
 
(b)           to grant Awards to Eligible Persons in any number, and to
determine the terms and conditions applicable to each Award, including (in each
case, based on such considerations as the Committee shall determine) conditions
intended to comply with Code Section 409A, the number of Shares or the amount of
cash or other property to which an Award will relate, any Option Price or Strike
Price, grant price or purchase price, any limitation or Restriction, any
schedule for or performance conditions relating to the earning of the Award or
the lapse of limitations, forfeiture restrictions, restrictive covenants,
restrictions on exercisability or transferability, any Performance Goals,
including those relating to the Company and/or a Subsidiary and/or any division
thereof and/or an individual, and/or vesting based on the passage of time,
satisfaction of performance criteria or the occurrence of one or more events or
conditions;
 
(c)           to determine the benefit (including any Bonus Opportunity) payable
under any Award and to determine whether any performance, vesting or transfer
conditions, including Performance Measures or Performance Goals, have been
satisfied;
 
(d)           to determine whether or not specific Awards shall be granted in
connection with other specific Awards;
 
(e)           to determine the Term of an Award, as applicable;
 
(f)           to determine the amount, if any, that a Grantee shall pay for
Restricted Stock, whether to permit or require the payment of cash dividends
thereon to be paid and/or deferred, and the terms related thereto, when
Restricted Stock (including Restricted Stock acquired upon the exercise of an
Option) shall be forfeited and whether such Shares shall be held in escrow or
other custodial arrangement;
  
(g)           to determine whether, to what extent and under what circumstances
an Award may be settled in, or the exercise price of an Award may be paid in,
cash, Shares, other Awards or other property, or an Award may be accelerated,
vested, canceled, forfeited or surrendered or any terms of the Award may be
waived, and to accelerate the exercisability of, and





--------------------------------------------------------------------------------





to accelerate or waive any or all of the terms and conditions applicable to, any
Award or any group of Awards for any reason and at any time or to extend the
period subsequent to the Termination of Service within which an Award may
continue to vest and/or be exercised;
 
(h)           to determine with respect to Awards granted to Eligible Persons,
whether, to what extent and under what circumstances cash, Shares, other Awards,
other property and other amounts payable with respect to an Award will be
deferred, either at the election of the Grantee or if and to the extent
specified in the Award Agreement automatically or at the election of the
Committee (for purposes of limiting loss of deductions pursuant to Code Section
162(m) or otherwise) and to provide for the payment of interest or other rate of
return determined with reference to a predetermined actual investment or
independently set interest rate, or with respect to other bases permitted under
Code Section 162(m), Code Section 409A or otherwise, for the period between the
date of exercise and the date of payment or settlement of the Award;
 
(i)           to determine whether a Grantee has a Disability;
 
(j)           to determine whether and under what circumstances a Grantee has
incurred a Termination of Service (e.g., whether Termination of Service was for
Cause);
 
(k)           to make, amend, suspend, waive and rescind rules and regulations
relating to the Plan;
 
(l)           without the consent of the Grantee, to make adjustments in the
terms and conditions of, and the criteria in, Awards in recognition of unusual
or non-recurring events (including events described in Section 4.2) affecting an
Employer or the financial statements of an Employer, or in response to changes
in applicable laws, regulations or accounting principles; provided, however,
that in no event shall such adjustment increase the value of an Award for a
person expected to be a Covered Employee for whom the Committee desires to have
the Performance-Based Exception apply;
 
(m)           to appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;
 
(n)           to determine the terms and conditions of all Award Agreements
applicable to Eligible Persons (which need not be identical) and, with the
consent of the Grantee (except as provided in this Section 3.2(n),
and Sections 5.5 and 15.2), to amend any such Award Agreement at any
time;provided, however, that the consent of the Grantee shall not be required
for any amendment (i) that does not adversely affect the rights of the Grantee,
(ii) that is necessary or advisable (as determined by the Committee) to carry
out the purpose of the Award as a result of any new law or regulation, or a
change in an existing law or regulation or interpretation thereof, (iii) to the
extent the Award Agreement specifically permits amendment without consent, or
(iv) to the extent such amendment is a termination that is intended to comply
with Treasury Regulations Section 1.409A-3(j)(4)(ix);
  
(o)           to impose such additional terms and conditions upon the grant,
exercise or retention of Awards as the Committee may, before or concurrently
with the grant thereof, deem appropriate, including limiting the percentage of
Awards that may from time to time be exercised by a Grantee and requiring the
Grantee to enter into restrictive covenants;
 
(p)           to make such adjustments or modifications to Awards to Grantees
who are working outside the United States as are advisable to fulfill the
purposes of the Plan or to comply with applicable local law and to establish
sub-plans for Eligible Persons outside the United States with such provisions as
are consistent with the principles of the Plan (but in compliance with local
law) as may be suitable in other jurisdictions;
 
(q)           to correct any defect, supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, any rules and regulations
adopted hereunder, Award Agreements or any other instrument entered into or
relating to an Award under the Plan; and
 
(r)           to take any other action with respect to any matters relating to
the Plan for which it is responsible and to make all other decisions and
determinations, including factual determinations, as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.
 
Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all Persons, including the Company, Subsidiaries, any Grantee,
any Eligible Person, any Person claiming any rights under the Plan from or
through any Grantee, and shareholders, except to the extent the Committee may
subsequently modify, or take further action not





--------------------------------------------------------------------------------





consistent with, its prior action. If not specified in the Plan, the time at
which the Committee must or may make any determination shall be determined by
the Committee, and any such determination may thereafter be modified by the
Committee. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee.
 
All determinations of the Committee shall be made by a majority of its
members; provided, however, that any determination affecting any Awards made or
to be made to a member of the Committee may, at the Board’s election, be made by
the Board.
 
Section 4.
Shares Subject to the Plan and Adjustments
 
4.1.           Number of Shares Available for Grants.
 
(a)           Subject to adjustment as provided in Section 4.2, the aggregate
number of Shares which may be delivered under the Plan shall not exceed
4,686,368 (the “Available Shares”) of which 2,201,488 are the Remaining
Available Shares (as defined below).
For purposes of this Section 4.1(a), (i) each Share underlying an Option or SAR
shall reduce the number of Shares remaining available for delivery under the
Plan (the “Remaining Available Shares”) by one (1) Share (provided, that an SAR
that, by its terms, from and after the Grant Date thereof, is payable only in
cash shall not reduce the number of Remaining Available Shares); and (ii) each
Share delivered pursuant to an Award or Substitute Award (other than Shares
delivered pursuant to an Award that reduced the number of Remaining Available
Shares pursuant to clause (i) of this sentence) shall reduce the Remaining
Available Shares by one (1) Share. Should all or a portion any Award for any
reason expire or be canceled prior to its exercise or relinquishment in full,
the Shares subject to such Award may again be subjected to an Award under the
Plan and shall again be considered Remaining Available Shares.


  For the avoidance of doubt, Shares used to satisfy tax withholding obligations
shall not again be considered Remaining Available Shares.  If any Award is
settled in cash, the Shares subject to such Award that are not delivered shall
again be considered Remaining Available Shares for purposes of the Plan to the
extent (and in the amount) that the number of Remaining Available Shares was
previously reduced as a result of the grant of such Award.


(b)          The number of Available Shares will automatically increase on
January 1st of each year in an amount equal to 5% of the total number of shares
of outstanding Common Stock on December 31st of the preceding calendar year. The
Board may act prior to January 1st of a given year to provide that there will be
no January 1st increase in the Available Shares for such year or that the
increase in the Available Shares for such year will be a smaller number of
shares of Common Stock than would otherwise occur pursuant to the preceding
sentence.


(c)    The Committee shall from time to time determine the appropriate
methodology for calculating the number of Shares that have been delivered
pursuant to the Plan. Shares delivered pursuant to the Plan may be, in whole or
in part, authorized and unissued Shares, or treasury Shares, including Shares
repurchased by the Company for purposes of the Plan.
 
(d)           The maximum number of shares of Common Stock that may be issued
under the Plan in this Section 4.1 shall not be affected by (i) the cash payment
of dividends or Dividend Equivalents in connection with outstanding Awards; or
(ii) any Shares required to satisfy Substitute Awards.
 
4.2.           Adjustments in Authorized Shares and Awards.
 
(a)           In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, or other securities or
property), stock split or combination, forward or reverse merger,
reorganization, subdivision, consolidation or reduction of capital,
recapitalization, consolidation, scheme of arrangement, split-up, spin-off or
combination involving the Company or repurchase or exchange of Shares, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of:  (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (iii) the grant or exercise price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, (iv)





--------------------------------------------------------------------------------





the number and kind of Shares of outstanding Restricted Stock or relating to any
other outstanding Award in connection with which Shares are subject, and (v) the
number of Shares with respect to which Awards may be granted to a
Grantee; provided, however, that, in each case, with respect to Awards of
Incentive Stock Options intended to continue to qualify as Incentive Stock
Options after such adjustment, no such adjustment shall be authorized to the
extent that such adjustment would cause the Incentive Stock Option to fail to
continue to qualify under Code Section 424(a); provided, further, that unless
determined otherwise by the Committee, the number of Shares subject to any Award
denominated in Shares shall always be a whole number.


(b)           Notwithstanding Section 4.2(a), any adjustments made pursuant
to Section 4.2(a) shall be made in such a manner as to ensure that, after such
adjustment, Awards continue not to be non-qualified deferred compensation
subject to Code Section 409A (or if such Awards are already subject to Code
Section 409A, so as not to give rise to adverse tax consequences thereunder.)
 
4.3.           Compliance with Code Section 162(m).
 
(a)           Section 162(m) Compliance. To the extent the Committee determines
that compliance with the Performance-Based Exception is desirable with respect
to an Award, Sections 4.3 and 4.4 shall apply. In the event that changes are
made to Code Section 162(m) to permit flexibility with respect to any Awards
available under the Plan, the Committee may, subject to this Section 4.3, make
any adjustments to such Awards as it deems appropriate.
 
(b)           Annual Individual Limitations. No Grantee may be granted Awards
for Options or SARs with respect to a number of Shares in any one (1) Year
exceeding 223,683 Shares. No Grantee may be granted Awards for Restricted Stock,
Deferred Stock, Restricted Stock Units or Performance Units (or any other Award,
other than Options or SARs, that is determined by reference to the value of
Shares or appreciation in the value of Shares) with respect to a number of
Shares in any one (1) Year exceeding 223,683  Shares. If an Award denominated in
Shares is cancelled, the Shares subject to the cancelled Award continue to count
against the maximum number of Shares that may be granted to a Grantee in any
Year. All Shares specified in this Section 4.3(b) shall be adjusted to the
extent necessary to reflect adjustments to Shares required by Section 4.2. No
Grantee may be granted a cash Award that would have a maximum payout, during any
Year, exceeding $1,000,000.00. No Grantee may be granted a cash Award for a
Performance Period of more than one (1) Year that would have a maximum payout,
during the Performance Period, that would exceed $3,000,000.00.
 
4.4.           Performance Based Exception Under Code Section 162(m).
 
(a)           Performance Measures. Subject to Section 4.4(d), unless and until
the Committee proposes for shareholder vote and shareholders approve a change in
the general Performance Measures set forth in this Section 4.4(a), for Awards
(other than Options and SARs) designed to qualify for the Performance-Based
Exception, the objective performance criteria shall be based upon one or more of
the following (each, a “Performance Measure”):
 
(i)           Earnings (either in the aggregate or on a per-Share basis);
 
(ii)          Net income or loss (either in the aggregate or on a per-Share
basis);
 
(iii)         Operating profit;
 
(iv)         Earnings before any or all of interest, tax, depreciation or
amortization (actual and adjusted and either in the aggregate or on a per-Share
basis);
 
(v)          Growth or rate of growth in cash flow;
 
(vi)         Cash flow provided by operations (either in the aggregate or on a
per-Share basis);
 
(vii)        Free cash flow (either in the aggregate on a per-Share basis);
 
(viii)       Costs;
 
(ix)          Gross or net revenues;





--------------------------------------------------------------------------------





 
(x)           Reductions in expense levels in each case, where applicable,
determined either on a Company-wide basis or in respect of any one or more
business segments;
 
(xi)          Operating and maintenance cost management and employee
productivity;
 
(xii)         Share price or total shareholder return (including return on
assets, investments, equity, or sales);
 
(xiii)        Return on assets, equity, or sales;
 
(xiv)        Growth or rate of growth in return measures;
 
(xv)         Share price (including growth measures and total shareholder return
or attainment by Common Stock of a specified value for a specified period of
time);
 
(xvi)        Strategic business criteria, consisting of one or more objectives
based on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets and goals relating to acquisitions or divestitures;
 
(xvii)       Achievement of business or operational goals such as market share
and/or business development;
 
(xviii)      Debt ratings, debt leverage and debt service;
 
provided, however, that applicable Performance Measures may be applied on a pre-
or post-tax basis; provided, further, that the Committee may, on the Grant Date
of an Award intended to comply with the Performance-Based Exception, and in the
case of other Awards, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, non-recurring gain or loss.
 
(b)           Flexibility in Setting Performance Measures. For Awards intended
to comply with the Performance-Based Exception, the Committee shall set the
Performance Measures within the time period prescribed by Code Section 162(m).
The levels of performance required with respect to Performance Measures may be
expressed in absolute or relative levels and may be based upon a set increase,
set positive result, maintenance of the status quo, set decrease or set negative
result. Performance Measures may differ for Awards to different Grantees. The
Committee shall specify the weighting (which may be the same or different for
multiple objectives) to be given to each performance objective for purposes of
determining the final amount payable with respect to any such Award. Any one or
more of the Performance Measures may apply to the Grantee, a department, unit,
division or function within the Company or any one or more Subsidiaries, and may
apply either alone or relative to the performance of other businesses or
individuals (including industry or general market indices).
 
(c)           Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established Performance
Goals; provided, however, that Awards designed to qualify for the
Performance-Based Exception may not (unless the Committee determines to amend
the Award so that it no longer qualifies for the Performance-Based Exception) be
adjusted upward (the Committee shall retain the discretion to adjust such Awards
downward). The Committee may not, unless the Committee determines to amend the
Award so that it no longer qualifies for the Performance-Based Exception,
delegate any responsibility with respect to Awards intended to qualify for the
Performance-Based Exception. All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing prior to payment
of the Award.
 
(d)           Changes to Performance Measures. In the event that applicable
laws, rules or regulations change to permit Committee discretion to alter the
governing Performance Measures without obtaining shareholder approval of such
changes, and still qualify for the Performance-Based Exception, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval.
 





--------------------------------------------------------------------------------





Section 5.
Eligibility and General Conditions of Awards
 
5.1.           Eligibility. The Committee may in its discretion grant Awards to
any Eligible Person, whether or not he or she has previously received an Award.
 
5.2.           Award Agreement. To the extent not set forth in the Plan, the
terms and conditions of each Award shall be set forth in an Award Agreement.
 
5.3.           General Terms and Termination of Service. Except as provided in
an Award Agreement or as otherwise provided below in this Section 5.3, all
Options or SARs that have not been exercised, or any other Awards that remain
subject to Restrictions or that are not otherwise vested or exercisable, at the
time of a Termination of Service shall be cancelled and forfeited to the
Company. Any Restricted Stock that is forfeited by the Grantee upon Termination
of Service shall be reacquired by the Company, and the Grantee shall sign any
document and take any other action required to assign such Shares back to the
Company.
 
(a)           Options and SARs. Except as otherwise provided in an Award
Agreement:
 
(i)           If the Grantee incurs a Termination of Service due to his or her
death or Disability, the Options or SARs shall become fully vested and
exercisable at the time of such Termination of Service, and such Options or SARs
shall remain exercisable for a period of one (1) year from the date of such
Termination of Service (but not beyond the original Term). To the extent the
Options or SARs are not exercised at the end of such one (1) year period, the
Options or SARs shall be immediately cancelled and forfeited to the Company.
 
(ii)           If the Grantee either incurs a Termination of Service which is
voluntary on the part of the Grantee (and not due to such Grantee’s death or
Disability), the Options and SARs may thereafter be exercised, to the extent
they were vested and exercisable at the time of such Termination of Service, for
a period of thirty (30) days from the date of such Termination of Service (but
not beyond the original Term). To the extent the Options or SARs are not
exercised at the end of such thirty (30) day period, the Options or SARs shall
be immediately cancelled and forfeited to the Company. To the extent the Options
and SARs are not vested and exercisable on the date of such Termination of
Service, they shall be immediately cancelled and forfeited to the Company.
 
(iii)           If the Grantee either incurs a Termination of Service by an
Employer without Cause, the Options and SARs may thereafter be exercised, to the
extent they were vested and exercisable at the time of such Termination of
Service, for a period of ninety (90) days from the date of such Termination of
Service (but not beyond the original Term). To the extent the Options or SARs
are not exercised at the end of such ninety (90) day period, the Options or SARs
shall be immediately cancelled and forfeited to the Company. To the extent the
Options and SARs are not vested and exercisable on the date of such Termination
of Service, they shall be immediately cancelled and forfeited to the Company.
 
(iv)           If the Grantee incurs a Termination of Service for Cause, all
unexercised Options and SARs (whether vested or unvested) shall be immediately
canceled and forfeited to the Company.
 
(b)           Restricted Stock. Except as otherwise provided in an Award
Agreement:
 
(i)          If Termination of Service occurs by reason of the Grantee’s death
or Disability, such Grantee’s Restricted Stock shall become immediately vested
and no longer subject to Restrictions.
 
(ii)          If Termination of Service occurs for any reason other than the
Grantee’s death or Disability while the Grantee’s Restricted Stock is subject to
a Restriction(s), all of such Grantee’s Restricted Stock that is unvested or
still subject to Restrictions shall be forfeited by the Grantee.
 
(c)           Dividend Equivalents. If Dividend Equivalents have been credited
with respect to any Award and such Award (in whole or in part) is forfeited, all
Dividend Equivalents issued in connection with such forfeited Award (or portion
of an Award) shall also be forfeited to the Company.





--------------------------------------------------------------------------------





 
(d)           Waiver. Notwithstanding anything to the contrary in the Plan, the
Committee may in its sole discretion as to all or part of any Award, at the time
the Award is granted or thereafter, (i) determine that Awards shall become
exercisable or vested, or Restrictions shall lapse, (ii) determine that Awards
shall continue to become exercisable or vested in full or in installments, or
Restrictions shall continue to lapse, after a Termination of Service,
(iii) extend the period for exercise of Options or SARs following a Termination
of Service (but not beyond the original Term), or (iv) provide that any Award
shall, in whole or in part, not be forfeited upon such Termination of Service.
  
5.4.           Non-transferability of Awards.
 
(a)           Each Award and each right under any Award shall be exercisable
only by the Grantee during the Grantee’s lifetime, or, if permissible under
applicable law, by the Grantee’s guardian or legal representative.
 
(b)           No Award (prior to the time, if applicable, Shares are delivered
in respect of such Award), and no right under any Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee other than by will or by the laws of descent and distribution, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Subsidiary; provided, however, that the designation of a Beneficiary to receive
benefits in the event of the Grantee’s death, or a transfer by the Grantee to
the Company with respect to Restricted Stock, shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance for
purposes of this Section 5.4(b). If so determined by the Committee, a Grantee
may, in the manner established by the Committee, designate a Beneficiary or
Beneficiaries to exercise the rights of the Grantee, and to receive any
distribution with respect to any Award upon the death of the Grantee. A
transferee, Beneficiary, guardian, legal representative or other person claiming
any rights under the Plan from or through any Grantee shall be subject to the
provisions of the Plan and any applicable Award Agreement, except to the extent
the Plan and Award Agreement otherwise provide with respect to such persons, and
to any additional restrictions or limitations deemed necessary or appropriate by
the Committee.
 
(c)           Nothing herein shall be construed as requiring the Committee to
honor the order of a domestic relations court regarding an Award, except to the
extent required under applicable law.
 
5.5.           Cancellation and Rescission of Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold or
otherwise limit or restrict any unexercised or unsettled Award at any time if
the Grantee is not in compliance with all applicable provisions of the Award
Agreement and the Plan, or is in violation of any restrictive covenant or other
agreement with an Employer.
 
5.6.           Substitute Awards. The Committee may, in its discretion and on
such terms and conditions as the Committee considers appropriate under the
circumstances, grant Substitute Awards under the Plan. For purposes of
this Section 5.6, “Substitute Award” means an Award granted under the Plan in
substitution for stock and stock-based awards (“Acquired Entity Awards”) held by
current and former officers, employees or non-employee directors of, or
consultants to, another corporation or entity who become Eligible Persons as the
result of a merger, consolidation or combination of the employing corporation or
other entity (the “Acquired Entity”) with the Company or a Subsidiary or the
acquisition by the Company or a Subsidiary of property or stock of the Acquired
Entity immediately prior to such merger, consolidation, acquisition or
combination in order to preserve for the Grantee the economic value of all or a
portion of such Acquired Entity Award at such price as the Committee determines
necessary to achieve such preservation of economic value.
 
5.7.           Exercise by Non-Grantee. If any Award is exercised as permitted
by the Plan by any Person other than the Grantee, the exercise notice shall be
accompanied by such documentation as may reasonably be required by the
Committee, including, without limitation, evidence of authority of such Person
or Persons to exercise the Award and, if the Committee so specifies, evidence
satisfactory to the Company that any estate taxes payable with respect to such
Shares have been paid or provided for.
 
5.8.           No Cash Consideration for Awards. Awards may be granted for no
cash consideration or for such minimal cash consideration as may be required by
applicable law.
 





--------------------------------------------------------------------------------





Section 6.
Stock Options
 
6.1.           Grant of Options. Subject to and consistent with the provisions
of the Plan, Options may be granted to any Eligible Person in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee.
 
6.2.           Award Agreement. Each Option grant shall be evidenced by an Award
Agreement in such form as the Committee may approve that shall specify the Grant
Date, the Option Price, the Term (which shall be ten (10) years from its Grant
Date unless the Committee otherwise specifies a shorter period in the Award
Agreement), the number of Shares to which the Option pertains, the time or times
at which such Option shall be exercisable and such other provisions (including
Restrictions) not inconsistent with the provisions of the Plan as the Committee
shall determine.
 
6.3.           Option Price. The Option Price under an Option shall be
determined by the Committee; provided, however, that the Option Price shall not
be less than one hundred percent (100%) of the Fair Market Value of a Share on
the Grant Date. Subject to the adjustment allowed in Section 4.2, or as
otherwise permissible under this Section 6.3, neither the Committee nor the
Board shall have the authority or discretion to change the Option Price of any
outstanding Option. Without the approval of shareholders, neither the Committee
nor the Board will amend or replace previously granted Options or SARs in a
transaction that constitutes “repricing,” which for this purpose means any of
the following or any action that has the same effect:  (a) lowering the Option
Price of an Option or the Strike Price of a SAR after it is granted; (b) any
other action that is treated as a “repricing” under generally accepted
accounting principles; (c) cancelling an Option or SAR at a time when its Option
Price or Strike Price (as applicable) exceeds the Fair Market Value of the
underlying Shares, in exchange for another Award, other equity, cash or other
property; provided, however, that the foregoing transactions shall not be deemed
a “repricing” if done pursuant to an adjustment authorized under Section 4.2.
 
6.4.           Vesting. Unless otherwise specified in the applicable Award
Agreement, Section 5.3(a), or Section 14, Options shall become vested and
exercisable as follows:
 
(a)           One-third (1/3) of the Options subject to such Award Agreement
shall vest on the first anniversary of the Grant Date; and


(b)           an additional one-twelfth (1/12) of the Options subject to such
Award Agreement shall vest on the each of the eight quarterly anniversaries of
the Grant Date following the first anniversary of the Grant Date such that the
Options subject to such Award Agreement shall become fully vested on the third
(3rd) anniversary of the Grant Date.
 
6.5.           Grant of Incentive Stock Options. At the time of the grant of any
Option, the Committee may, in its discretion, designate that such Option shall
be made subject to additional restrictions to permit it to qualify as an
Incentive Stock Option. Any Option designated as an Incentive Stock Option:
 
(a)           shall be granted only to an employee of the Company or a
Subsidiary Corporation (as defined below in this Section 6.5);
 
(b)           shall have an Option Price of not less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date, and, if granted to
a person who owns capital stock (including stock treated as owned under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of capital stock of the Company or any Subsidiary
Corporation (a “10% Owner”), have an Option Price not less than one hundred ten
percent (110%) of the Fair Market Value of a Share on its Grant Date;
 
(c)           shall have a Term of not more than ten (10) years (five (5) years
if the Grantee is a 10% Owner) from its Grant Date, and shall be subject to
earlier termination as provided herein or in the applicable Award Agreement;
 
(d)           shall not have an aggregate Fair Market Value (as of the Grant
Date) of the Shares with respect to which Incentive Stock Options (whether
granted under the Plan or any other equity incentive plan of the Grantee’s
employer or any parent or Subsidiary Corporation (“Other Plans”)) are
exercisable for the first time by such Grantee during any Year (“Current
Grant”), determined in accordance with the provisions of Code Section 422, which
exceeds $100,000 (the “$100,000 Limit”);





--------------------------------------------------------------------------------





 
(e)           shall, if the aggregate Fair Market Value of the Shares
(determined on the Grant Date) with respect to the Current Grant and all
Incentive Stock Options previously granted under the Plan and any Other Plans
that are exercisable for the first time during a Year (“Prior Grants”) would
exceed the $100,000 Limit, be, as to the portion in excess of the $100,000
Limit, exercisable as a separate Non-Qualified Stock Option at such date or
dates as are provided in the Current Grant;
 
(f)           shall require the Grantee to notify the Committee of any
disposition of any Shares delivered pursuant to the exercise of the Incentive
Stock Option under the circumstances described in Code Section 421(b) (relating
to holding periods and certain disqualifying dispositions) (“Disqualifying
Disposition”), within ten (10) days of such a Disqualifying Disposition;
 
(g)           shall, by its terms, not be assignable or transferable other than
by will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, to the extent provided in the Plan in any manner specified by the
Committee, designate in writing a Beneficiary to exercise his or her Incentive
Stock Option after the Grantee’s death; and
 
 
(h)           shall, if such Option nevertheless fails to meet the foregoing
requirements, or otherwise fails to meet the requirements of Code Section 422
for an Incentive Stock Option, be treated for all purposes of the Plan as a
Non-Qualified Stock Option.
 
For purposes of this Section 6.5, “Subsidiary Corporation” means a corporation
other than the Company in an unbroken chain of corporations beginning with the
Company if, at the time of granting the Option, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. Notwithstanding the foregoing
and Sections 3.2(n) and 15.2, the Committee may, without the consent of the
Grantee, at any time before the exercise of an Option (whether or not an
Incentive Stock Option), take any action necessary to prevent such Option from
being treated as an Incentive Stock Option.
 
6.6.           Exercise and Payment.
 
(a)           Except as may otherwise be provided by the Committee in an Award
Agreement, Options shall be exercised by the delivery of a written notice
(“Notice”) to the Company setting forth the number of Shares to be exercised,
accompanied by full payment (including any applicable tax withholding) for the
Shares made by any one or more of the following means on the Exercise Date (or
such other date as may be permitted in writing by the Secretary of the Company):
 
(i)           cash, personal check, money order, cashier’s check, or wire
transfer;
 
(ii)           with the approval of the Committee, Shares or Shares of
Restricted Stock valued at the Fair Market Value of a Share on the Exercise
Date; or
 
(iii)           subject to applicable law and the Company’s policies, through
the sale of the Shares acquired on exercise of the Option through a
broker-dealer to whom the Grantee has submitted an irrevocable notice of
exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of applicable withholding taxes
payable by Grantee by reason of such exercise.
 
(b)           The Committee may, in its discretion, specify that, if any Shares
of Restricted Stock (“Tendered Restricted Shares”) are used to pay the Option
Price, (i) all the Shares acquired on exercise of the Option shall be subject to
the same Restrictions as the Tendered Restricted Shares, determined as of the
Exercise Date, or (ii) a number of Shares acquired on exercise of the Option
equal to the number of Tendered Restricted Shares shall be subject to the same
Restrictions as the Tendered Restricted Shares, determined as of the Exercise
Date.
 
(c)           If the Option is exercised as permitted by the Plan by any Person
other than the Grantee, the Notice shall be accompanied by documentation as may
reasonably be required by the Company, including evidence of authority of such
Person or Persons to exercise the Option.
 
(d)           At the time a Grantee exercises an Option or to the extent
provided by the Committee in the applicable Award Agreement, in lieu of
accepting payment of the Option Price of the Option and delivering the number of
Shares of





--------------------------------------------------------------------------------





Common Stock for which the Option is being exercised, the Committee may direct
that the Company either (i) pay the Grantee a cash amount, or (ii) issue a
lesser number of Shares of Common Stock, in any such case, having a Fair Market
Value on the Exercise Date equal to the amount, if any, by which the aggregate
Fair Market Value (or such other amount as may be specified in the applicable
Award Agreement, in the case of an exercise occurring concurrent with a Change
in Control) of the Shares of Common Stock as to which the Option is being
exercised exceeds the aggregate Option Price for such Shares, based on such
terms and conditions as the Committee shall establish.
 
(e)           No payment or issuance of Shares in respect of an exercised
Options shall be made unless applicable tax withholding requirements have been
satisfied in accordance with Section 17.1 or otherwise.
 
Section 7.
Stock Appreciation Rights
 
7.1.           Grant of SARs. Subject to and consistent with the provisions of
the Plan, the Committee, at any time and from time to time, may grant SARs to
any Eligible Person on a standalone basis or in tandem with an Option. The
Committee may impose such conditions or restrictions on the exercise of any SAR
as it shall deem appropriate.
 
7.2.           Award Agreements. Each SAR grant shall be evidenced by an Award
Agreement in such form as the Committee may approve, which shall specify the
Grant Date, the Strike Price, the Term (which shall be ten (10) years from its
Grant Date unless the Committee otherwise specifies a shorter period in the
Award Agreement), the number of Shares to which the SAR pertains, the time or
times at which such SAR shall be exercisable and such other provisions
(including Restrictions) not inconsistent with the provisions of the Plan as
shall be determined by the Committee.
 
7.3.           Strike Price. The Strike Price of a SAR shall be determined by
the Committee in its sole discretion; provided, however, that the Strike Price
shall not be less than one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date of the SAR. Subject to the adjustment allowed
in Section 4.2, or as otherwise permissible under Section 6.3, neither the
Committee nor the Board shall have the authority or discretion to change the
Strike Price of any outstanding SAR.
 
7.4.           Vesting. Unless otherwise specified in the applicable Award
Agreement, Section 5.3(a), or Section 14, SARs shall become vested and
exercisable as follows:
 
(a)           One-third (1/3) of the SARs subject to such Award Agreement shall
vest on the first anniversary of the Grant Date; and
 
(b)           an additional one-twelfth (1/12) of the SARs subject to such Award
Agreement shall vest on the each of the eight quarterly anniversaries of the
Grant Date following the first anniversary of the Grant Date such that the SARs
subject to such Award Agreement shall become fully vested on the third (3rd)
anniversary of the Grant Date.
 
7.5.           Exercise and Payment. Except as may otherwise be provided by the
Committee in an Award Agreement, SARs shall be exercised by the delivery of a
Notice to the Company, setting forth the number of Shares with respect to which
the SAR is to be exercised. No payment of a SAR shall be made unless applicable
tax withholding requirements have been satisfied in accordance
with Section 17.1 or otherwise. Any payment by the Company in respect of a SAR
may be made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine.
 
7.6.           Grant Limitations. The Committee may at any time impose any other
limitations or Restrictions upon the exercise of SARs that it deems necessary or
desirable in order to achieve desirable tax results for the Grantee or the
Company.
 





--------------------------------------------------------------------------------





Section 8.
Restricted Stock
 
8.1.           Grant of Restricted Stock. Subject to and consistent with the
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock to any Eligible Person in such amounts as the Committee
shall determine.
 
8.2.           Award Agreement. Each grant of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Restrictions, the number
of Shares subject to the Restricted Stock Award, and such other provisions not
inconsistent with the provisions of the Plan as the Committee shall determine.
The Committee may impose such Restrictions on any Award of Restricted Stock as
it deems appropriate, including time-based Restrictions, Restrictions based upon
the achievement of specific Performance Goals, Restrictions based on the
occurrence of a specified event, Restrictions under applicable laws or pursuant
to a regulatory entity with authority over the Company or a Subsidiary, and/or a
combination of any of the foregoing.
 
8.3.           Consideration for Restricted Stock. The Committee shall determine
the amount, if any, that a Grantee shall pay for Restricted Stock.
 
8.4.           Vesting. Unless otherwise specified in the applicable Award
Agreement, Section 5.3(b), or Section 14, all of the Shares subject to such
Award Agreement shall vest on the first anniversary of the Grant Date.  For
purposes of calculating the number of Shares of Restricted Stock that vest as
set forth above, unless determined otherwise by the Committee, Share amounts
shall be rounded to the nearest whole Share amount, unless otherwise specified
in the applicable Award Agreement.
 
8.5.           Effect of Forfeiture. If Restricted Stock is forfeited, and if
the Grantee was required to pay for such Shares of Restricted Stock or acquired
such Shares upon the exercise of an Option, the Grantee shall be deemed to have
resold such Restricted Stock to the Company at a price equal to the lesser of
(a) the amount paid by the Grantee for such Restricted Stock or the Option
Price, as applicable, and (b) the Fair Market Value of a Share on the date of
such forfeiture. The Company shall pay to the Grantee the deemed sale price as
soon as administratively practical following the forfeiture of Restricted Stock.
Such Restricted Stock shall cease to be outstanding and shall no longer confer
on the Grantee thereof any rights as a shareholder of the Company, from and
after the date of the event causing the forfeiture, whether or not the Grantee
accepts the Company’s tender of payment for such Restricted Stock.
  
8.6.           Escrow; Legends. The Committee may provide that the certificates
for any Restricted Stock (a) shall be held (together with a stock power executed
in blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Stock becomes non-forfeitable or vested and transferable, or is
forfeited and/or (b) shall bear an appropriate legend restricting the transfer
of such Restricted Stock under the Plan. If any Restricted Stock becomes
non-forfeitable or vested and transferable, the Company shall cause certificates
for such Shares to be delivered without such legend or shall cause a release of
restrictions on a book entry account maintained by the Company’s transfer agent.
 
8.7.           Shareholder Rights in Restricted Stock. Restricted Stock, whether
held by a Grantee or in escrow or other custodial arrangement by the Secretary
of the Company, shall confer on the Grantee all rights of a shareholder of the
Company, except as otherwise provided in the Plan or Award Agreement. At the
time of a grant of Restricted Stock, the Committee may require the payment of
cash dividends thereon to be deferred and, if the Committee so determines,
reinvested in additional Shares of Restricted Stock. Stock dividends and
deferred cash dividends issued with respect to Restricted Stock shall be subject
to the same Restrictions and other terms (including forfeiture) as apply to the
Shares of Restricted Stock with respect to which such dividends are issued. The
Committee may, in its discretion, provide for payment of interest on deferred
cash dividends.
 
Section 9.
Restricted Stock Units
 
9.1.           Grant of Restricted Stock Units. Subject to and consistent with
the provisions of the Plan and applicable requirements of Code Sections
409A(a)(2), (3) and (4), the Committee, at any time and from time to time, may
grant Restricted Stock Units to any Eligible Person, in such amount and upon
such terms as the Committee shall determine. A Grantee shall have no shareholder
voting rights with respect to Restricted Stock Units.
 
9.2.           Award Agreement. Each grant of Restricted Stock Units shall be
evidenced by an Award Agreement that shall specify the Restrictions, the number
of Shares subject to the Restricted Stock Units granted, and such other
provisions not inconsistent with the Plan or Code Section 409A as the Committee
shall determine. The Committee may impose such





--------------------------------------------------------------------------------





Restrictions on Restricted Stock Units as it deems appropriate, including
time-based Restrictions, Restrictions based on the achievement of specific
Performance Goals, Restrictions based on the occurrence of a specified event,
restrictions under securities laws or pursuant to a regulatory entity with
authority over the Company or a Subsidiary, and/or a combination of any of the
above.
 
9.3.           Crediting Restricted Stock Units. The Company shall establish an
account (“RSU Account”) on its books for each Eligible Person who receives a
grant of Restricted Stock Units. Restricted Stock Units shall be credited to the
Grantee’s RSU Account as of the Grant Date of such Restricted Stock Units. RSU
Accounts shall be maintained for recordkeeping purposes only and the Company
shall not be obligated to segregate or set aside assets representing securities
or other amounts credited to RSU Accounts. The obligation to make distributions
of securities or other amounts credited to RSU Accounts shall be an unfunded,
unsecured obligation of the Company.
 
(a)           Crediting of Dividend Equivalents. Except as otherwise provided in
an Award Agreement, whenever dividends are paid or distributions made with
respect to Shares, Dividend Equivalents shall be credited to RSU Accounts on all
Restricted Stock Units credited thereto as of the record date for such dividend
or distribution. Such Dividend Equivalents shall be credited to the RSU Account
in the form of additional Restricted Stock Units in a number determined by
dividing the aggregate value of such Dividend Equivalents by the Fair Market
Value of a Share on the payment date of such dividend or distribution.
 
(b)           Settlement of RSU Accounts. Except as otherwise provide in an
Award Agreement, the Company shall settle an RSU Account by delivering to the
holder thereof (which may be the Grantee or his or her Beneficiary, as
applicable) a number of Shares equal to the whole number of Shares underlying
the Restricted Stock Units then credited to the Grantee’s RSU Account (or a
specified portion in the event of any partial
settlement); provided, however, that, unless otherwise determined by the
Committee, any fractional Shares underlying Restricted Stock Units remaining in
the RSU Account on the Settlement Date shall either be forfeited or distributed
in cash in an amount equal to the Fair Market Value of a Share as of the
Settlement Date multiplied by the remaining fractional Restricted Stock Unit, as
determined by the Committee. Unless otherwise provided in an Award Agreement,
the Settlement Date for all Restricted Stock Units credited to a Grantee’s RSU
Account shall be as soon as administratively practical following the date when
Restrictions applicable to an Award of Restricted Stock Units have lapsed, but
in no event shall such Settlement Date be later than March 15 of the Year
following the Year in which the Restrictions applicable to an Award of
Restricted Stock Units have lapsed. Unless otherwise provided in an Award
Agreement, in the event of a Grantee’s Termination of Service prior to the lapse
of such Restrictions, such Grantee’s Restricted Stock Units shall be immediately
cancelled and forfeited to the Company.
 
Section 10.
Deferred Stock
 
10.1.           Grant of Deferred Stock. Subject to and consistent with the
provisions of the Plan and applicable requirements of Code Sections 409A(a)(2),
(3), and (4), the Committee, at any time and from time to time, may grant
Deferred Stock to any Eligible Person in such number, and upon such terms, as
the Committee, at any time and from time to time, shall determine (including, to
the extent allowed by the Committee, grants at the election of a Grantee to
convert Shares to be acquired upon lapse of Restrictions on Restricted Stock or
Restricted Stock Units into such Deferred Stock). A Grantee shall have no voting
rights in Deferred Stock.
 
10.2.           Award Agreement. Each grant of Deferred Stock shall be evidenced
by an Award Agreement that shall specify the number of Shares underlying the
Deferred Stock subject to an Award, the Settlement Date such Shares of Deferred
Stock shall be settled and such other provisions as the Committee shall
determine that are in accordance with the Plan and Code Section 409A.
 
10.3.           Deferred Stock Elections.
 
(a)           Making of Deferral Elections. If and to the extent permitted by
the Committee, an Eligible Person may elect (a “Deferral Election”) at such
times and in accordance with rules and procedures adopted by the Committee
(which shall comport with Code Section 409A), to receive all or any portion of
his salary, bonus and/or cash retainer (in the case of a director) (including
any cash or Share Award, other than Options or SARs) either in the form of a
number of shares of Deferred Stock equal to the quotient of the amount of
salary, bonus and/or cash retainer or other permissible Award to be paid in the
form of Deferred Stock divided by the Fair Market Value of a Share on the date
such salary, bonus, cash retainer or other such Award would otherwise be paid in
cash or distributed in Shares or pursuant to such other terms and conditions as
the Committee may





--------------------------------------------------------------------------------





determine. The Grant Date for an Award of Deferred Stock made pursuant to a
Deferral Election shall be the date the deferrable amount subject to a Deferral
Election would otherwise have been paid to the Grantee in cash or Shares.
 
(b)           Timing of Deferral Elections. An initial Deferral Election must be
filed with the Company (pursuant to procedures established by the Committee) no
later than December 31 of the Year preceding the Year in which the amounts
subject to the Deferral Election would otherwise be earned, subject to such
restrictions and advance filing requirements as the Company may impose. A
Deferral Election shall be irrevocable as of the filing deadline, unless the
Company has specified an earlier time at which it shall be irrevocable. Each
Deferral Election shall remain in effect with respect to subsequently earned
amounts unless the Eligible Person revokes or changes such Deferral Election.
Any such revocation or change shall have prospective application only and must
be made at a time at which a subsequent Deferral Election is
permitted.  Notwithstanding the foregoing, if any individual first becomes
eligible to participate in the Plan during a Year, the initial Deferral Election
for such individual shall comply with the requirements of 1.409A-2(a)(7).
 
(c)           Subsequent Deferral Elections. A Deferral Election (other than an
initial Deferral Election) made with respect to a Deferred Compensation Award
must meet the timing requirements for a subsequent deferral election as
specified in Treasury Regulations Section 1.409A-2(b).
 
10.4.           Deferral Account.
 
(a)           Establishment of Deferral Accounts. The Company shall establish an
account (“Deferral Account”) on its books for each Eligible Person who receives
a grant of Deferred Stock or makes a Deferral Election. Deferred Stock shall be
credited to the Grantee’s Deferral Account as of the Grant Date of such Deferred
Stock. Deferral Accounts shall be maintained for recordkeeping purposes only and
the Company shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to Deferral Accounts. The obligation to
make distributions of securities or other amounts credited to Deferral Accounts
shall be an unfunded, unsecured obligation of the Company.
 
(b)           Crediting of Dividend Equivalents. Except as otherwise provided in
an Award Agreement, whenever dividends are paid or distributions made with
respect to Shares, Dividend Equivalents shall be credited to Deferral Accounts
on all Deferred Stock credited thereto as of the record date for such dividend
or distribution. Such Dividend Equivalents shall be credited to the Deferral
Account in the form of additional Deferred Stock in a number determined by
dividing the aggregate value of such Dividend Equivalents by the Fair Market
Value of a Share at the payment date of such dividend or distribution.
 
(c)           Settlement of Deferral Accounts. The Company shall settle a
Deferral Account by delivering to the holder thereof (which may be the Grantee
or his or her Beneficiary, as applicable) a number of Shares equal to the number
of Shares of Deferred Stock then credited to the Grantee’s Deferral Account (or
a specified portion in the event of any partial
settlement); provided, however, unless otherwise determined by the Committee,
that any fractional Shares of Deferred Stock remaining in the Deferral Account
on the Settlement Date shall either be forfeited or distributed in cash in an
amount equal to the Fair Market Value of a Share as of the Settlement Date
multiplied by the remaining fractional Share, as determined by the Committee.
The Settlement Date for all Deferred Stock credited in a Grantee’s Deferral
Account shall be determined in accordance with Code Section 409A and shall be
specified in the applicable Award Agreement or Deferral Election. The Settlement
Date for Deferred Stock, as may be permitted by the Committee in its discretion
and as specified in the Award Agreement or Deferral Election, is limited to one
or more of the following events:  (i) a specified date within the meaning of
Treasury Regulations Section 1.409A-3(i)(1), (ii) a Change in Control, (iii) the
Grantee’s Termination of Service, (iv) the Grantee’s death, (v) the Grantee’s
Disability, or (vi) an “unforeseeable emergency” of the Grantee (or his or her
dependent) as provided in Treasury Regulations Section 1.409A-3(i)(3).
 
Section 11.
Performance Units
 
11.1.           Grant of Performance Units. Subject to and consistent with the
provisions of the Plan, Performance Units may be granted to any Eligible Person
in such number and upon such terms, and at any time and from time to time, as
shall be determined by the Committee. Performance Units shall be evidenced by an
Award Agreement in such form as the Committee may approve, which shall contain
such terms and conditions not inconsistent with the provisions of the Plan as
shall be determined by the Committee.
 
11.2.           Value/Performance Goals. The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met
during a Performance Period, will determine the number or value of Performance
Units that





--------------------------------------------------------------------------------





will be paid to the Grantee at the end of the Performance Period. Each
Performance Unit shall have an initial or target value that is established by
the Committee at the time of grant. The Performance Goals for Awards of
Performance Units may be set by the Committee at threshold, target and maximum
performance levels with the number or value of the Performance Units payable
directly correlated to the degree of attainment of the various performance
levels during the Performance Period. Unless otherwise provided in an Award
Agreement, no payment shall be made with respect to a Performance Unit Award if
the threshold performance level is not satisfied. If Performance Goals are
attained between the threshold and target performance levels or between the
target and maximum performance levels, the number or value of Performance Units
under such Award shall be determined by linear interpolation, unless otherwise
provided in an Award Agreement. With respect to Covered Employees and to the
extent the Committee deems it appropriate to comply with the Performance-Based
Exception, all Performance Goals shall be based on objective Performance
Measures satisfying the requirements for the Performance-Based Exception, and
shall be set by the Committee within the time period prescribed by
Performance-Based Exception.
 
11.3.           Earning of Performance Units. Except as provided in Section 13,
after the applicable Performance Period has ended, the holder of Performance
Units shall be entitled to payment based on the level of achievement of
Performance Goals set by the Committee and as described in Section 11.2. If the
Performance Unit is intended to comply with the Performance-Based Exception, the
Committee shall certify the level of achievement of the Performance Goals in
writing before the Award is settled. At the discretion of the Committee, the
Award Agreement may specify that an Award of Performance Units is payable in
cash, Shares or Restricted Stock Units.
 
11.4.           Adjustment on Change of Position. If a Grantee is promoted,
demoted or transferred to a different business unit of the Company during a
Performance Period, then, to the extent the Committee determines that the Award,
the Performance Goals or the Performance Period are no longer appropriate, the
Committee may adjust, change, eliminate or cancel the Award, the Performance
Goals or the applicable Performance Period, as it deems appropriate in order to
make them appropriate and comparable to the initial Award, the Performance Goals
or the Performance Period.  For the avoidance of doubt, any adjustment pursuant
to this Section 11.4 may cause an Award that would otherwise have been subject
to the Performance-Based Exception to fail to be subject to the
Performance-Based Exception.»
 
Section 12.
Annual Incentive Awards
 
12.1.           Annual Incentive Awards. Subject to and consistent with the
provisions of the Plan, Annual Incentive Awards may be granted to any Eligible
Person in accordance with the provisions of this Section 12. The Committee shall
designate the individuals eligible to be granted an Annual Incentive Award for a
Year. Such designation shall occur within the first ninety (90) days of such
Year (or for those individuals who are newly hired or enter bonus-eligible
positions during a Year, within ninety (90) days of commencing employment or
entering the bonus-eligible position, as applicable, but for Annual Incentive
Awards intended to comply with the Performance-Based Exception, in all cases in
compliance with the requirements of the Performance-Based Exception). The
Committee may designate an Eligible Person as eligible for a full Year or for a
period of less than a full Year. The opportunity to be granted an Annual
Incentive Award shall be evidenced by an Award Agreement or in such form as the
Committee may approve, which shall specify the individual’s Bonus Opportunity,
the Performance Goals, and such other terms not inconsistent with the Plan as
the Committee shall determine.
 
12.2.           Determination of Amount of Annual Incentive Awards.
 
(a)           Aggregate Maximum. The Committee may establish guidelines as to
the maximum aggregate amount of Annual Incentive Awards payable for any Year.
 
(b)           Establishment of Performance Goals and Bonus Opportunities. For
any Annual Incentive Award granted, the Committee shall establish Performance
Goals for the Year (which may be the same or different for some or all Eligible
Persons) and shall establish the threshold, target and maximum Bonus Opportunity
for each Grantee for the attainment of specified threshold, target and maximum
Performance Goals. Such designation shall occur within the first ninety (90)
days of the Year (or for those individuals who are newly hired or enter
bonus-eligible positions during a Year, within ninety (90) days of commencing
employment or entering the bonus-eligible position, as applicable, but for
Annual Incentive Awards intended to comply with the Performance-Based Exception,
in all cases in compliance with the requirements of the Performance-Based
Exception). Performance Goals and Bonus Opportunities may be weighted for
different factors and measures as the Committee shall determine, and as provided
under Section 4.4.
 





--------------------------------------------------------------------------------





(c)           Committee Certification and Determination of Amount of Annual
Incentive Award. The Committee shall determine and certify in writing the degree
of attainment of Performance Goals as soon as administratively practicable after
the end of each Year but not later than ninety (90) days after the end of such
Year. The Committee shall determine an individual’s maximum Annual Incentive
Award based on the level of attainment of the Performance Goals (as certified by
the Committee) and the individual’s Bonus Opportunity. The Committee may adjust
an Annual Incentive Award as provided in Section 4.4. The determination of the
Committee to reduce (or not pay) an individual’s Annual Incentive Award for a
Year shall not affect the maximum Annual Incentive Award payable to any other
individual. No Annual Incentive Award intended to qualify for the
Performance-Based Exception shall be payable to an individual unless at least
the threshold Performance Goal is attained.
 
(d)           Termination of Service. If a Grantee has a Termination of Service
during the Year, the Committee may, in its absolute discretion and under such
rules as the Committee may from time to time prescribe, authorize the payment of
an Annual Incentive Award to such Grantee in accordance with the foregoing
provisions of this Section 12.2 and, in the absence of such determination by the
Committee, the Grantee shall receive no Annual Incentive Award for such
Year; provided, however, that, to extent that an Annual Incentive Award is
intended to comply with the Performance-Based Exception, the payment of such
Award shall be determined based upon actual performance at the end of the Year
and any payment of such Award shall be paid in accordance
with Section 12.3 unless otherwise provided in the applicable Award Agreement,
and in any case in a manner compliant with the Performance-Based Exception.
 
12.3.           Time of Payment of Annual Incentive Awards. Annual Incentive
Awards shall be paid as soon as administratively practicable after the Committee
determines the amount of the Award payable under Section 12 but not later than
the March 15 after the end of the Year to which the Annual Incentive Award
relates.
 
12.4.           Form of Payment of Annual Incentive Awards. An individual’s
Annual Incentive Award for a Year shall be paid in cash, Shares, Restricted
Stock, Options or any other form of an Award, or any combination thereof, as
provided in the Award Agreement or in such form as the Committee may approve.
 
Section 13.
Dividend Equivalents
 
The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards (other than Options and SARs), on such terms and
conditions as the Committee shall determine in accordance with the Plan and Code
Section 409A. Unless otherwise provided in the Award Agreement or in Section
9 and Section 10 of the Plan, Dividend Equivalents shall be paid immediately
when accrued and, in no event, later than March 15 of the Year following the
Year in which such Dividend Equivalents accrue. Unless otherwise provided in the
Award Agreement or in Section 9and Section 10 of the Plan, if the Grantee incurs
a Termination of Service prior to the date such Dividend Equivalents accrue, the
Grantee’s right to such Dividend Equivalents shall be immediately forfeited.
Notwithstanding the foregoing, no Dividend Equivalents may be paid with respect
to unvested Performance Units.
 
Section 14.
Change in Control
 
14.1.           Acceleration of Vesting. Unless otherwise provided in the
applicable Award Agreement, upon the occurrence of (a) an event satisfying
the Section 2.8 definition of “Change in Control” with respect to a particular
Award, and (b) a Grantee’s involuntary Termination of Service (other than due to
Cause) that occurs during the twenty-four (24) month period immediately
following such Change in Control event, such Award shall become vested, all
Restrictions shall lapse and all Performance Goals shall be deemed to be met at
target levels, as applicable; provided, however, that no payment of an Award
shall be accelerated to the extent such payment would cause such Award to be
subject to the adverse tax consequences under Code Section 409A. The Committee
may, in its discretion, include such further provisions and limitations with
respect to a Change in Control in any Award Agreement as it may deem desirable.
 
14.2.           Special Treatment in the Event of a Change in Control. In order
to maintain the Grantee’s rights upon the occurrence of any event satisfying
the Section 2.8 definition of “Change in Control” with respect to an Award, the
Committee, as constituted before such event, may, in its sole discretion, as to
any such Award, either at the time the Award is granted hereunder or any time
thereafter:  (a) make such adjustment to any such Award then outstanding as the
Committee deems appropriate to reflect such Change in Control; and/or (b) cause
any such Award then outstanding to be assumed, or new rights substituted
therefor, by the acquiring or surviving entity after such Change in Control.
Additionally, in the event of any Change in Control with respect to unexercised
Options and SARs (whether or not vested), the Committee, as constituted before
such





--------------------------------------------------------------------------------





Change in Control, may, in its sole discretion (except as may be otherwise
provided in the Award Agreement):  (i) cancel any outstanding unexercised
Options or SARs (whether or not vested) that have an Option Price or Strike
Price (as applicable) that is greater than the Change in Control Price (defined
below); or (ii) cancel any outstanding unexercised Options or SARs (whether or
not vested) that have an Option Price or Strike Price (as applicable) that is
less than or equal to the Change in Control Price in exchange for a cash payment
in an amount equal to (A) the difference between the Change in Control Price and
the Option Price or Strike Price (as applicable), multiplied by (B) the total
number of Shares underlying such Option or SAR that are vested and exercisable
at the time of the Change in Control. The Committee may, in its discretion,
include such further provisions and limitations in any Award Agreement as it may
deem desirable. The “Change in Control Price” means the lower of (I) the Fair
Market Value of a Share as of the date of the Change in Control, or (II) the
price paid per Share as part of the transaction which constitutes the Change in
Control.
Section 15.
Amendments and Termination
 
15.1.           Amendment and Termination.
 
(a)           Subject to Section 15.2, the Board may at any time amend, alter,
suspend, discontinue or terminate the Plan in whole or in part without the
approval of the Company’s shareholders, provided that (i) any amendment shall be
subject to the approval of the Company’s shareholders if such approval is
required by any federal or state law or regulation or any stock exchange or
automated quotation system on which the Shares may then be listed or quoted and
(ii) any Plan amendment or termination will not accelerate the timing of any
payments that constitute non-qualified deferred compensation under Code Section
409A if it would result in adverse tax consequences under Code Section 409A.
 
(b)           Subject to Section 15.2, the Committee may amend the terms of any
Award Agreement, prospectively or retroactively, in accordance with the terms of
the Plan.
 
15.2.           Previously Granted Awards. Except as otherwise specifically
provided in the Plan (including Sections 3.2(k), 3.2(n), 5.5, 15.1,
this Section 15.2, and Section 18.6) or an Award Agreement, no termination,
amendment or modification of the Plan shall adversely affect in any material
respect any Award previously granted under the Plan or an Award Agreement
without the written consent of the Grantee of such Award. Notwithstanding the
foregoing, the Board or the Committee (as applicable) shall have the authority
to amend the Plan and outstanding Awards to the extent necessary or advisable to
account for changes in applicable law, regulations, rules or other written
guidance without a Grantee’s consent.
 
Section 16.
Beneficiary Designation
 
Each Grantee under the Plan may, from time to time, name any Beneficiary or
Beneficiaries (who may be named contingently or successfully) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, the Grantee’s estate shall be the Grantee’s Beneficiary.
 
Section 17.
Withholding
 
17.1.           Required Withholding.
 
(a)           The Committee in its sole discretion may provide that when taxes
are to be withheld in connection with the exercise of an Option or a SAR, upon
the lapse of Restrictions on an Award or upon payment of any benefit or right
under the Plan (the Exercise Date, the date such Restrictions lapse or such
payment of any other benefit or right occurs hereinafter referred to as the “Tax
Date”), the Grantee may be required or may be permitted to elect to make payment
for the withholding of federal, state and local taxes, including Social Security
and Medicare (FICA) taxes, by one or a combination of the following methods:
 
(i)           payment of an amount in cash equal to the amount to be withheld;
 





--------------------------------------------------------------------------------





(ii)           requesting the Company to withhold from those Shares that would
otherwise be received upon exercise of an Option or a SAR, upon the lapse of
Restrictions on, or upon settlement of, any other Award, a number of Shares
having a Fair Market Value on the Tax Date equal to the amount to be withheld;
or
 
(iii)           withholding from any compensation otherwise due to the Grantee.
 
The tax withholding upon exercise of an Option or a SAR or in connection with
the payment or settlement of any other Award to be satisfied by withholding
Shares, cash or other property granted pursuant to an Award shall not exceed the
minimum amount of taxes required to be withheld under federal, state and local
law.  Unless the Grantee elects otherwise, then as of the Tax Date, the Company
shall satisfy all withhold requirements pursuant to clause (ii) above.  Unless
otherwise permitted by the Company, an election by a Grantee under this Section
17.1 is irrevocable.  Unless otherwise determined by the Company, any fractional
share amount shall be reserved by the Company and used to satisfy other
withholding obligations of the Grantee.  Any additional withholding not paid by
the withholding or surrender of Shares must be paid in cash by the Grantee.
 
(b)           Any Grantee who makes a Disqualifying Disposition (as defined
in Section 6.5(f)) or an election under Code Section 83(b) shall remit to the
Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in Section 17.1(a).
 
(c)           No Award shall be settled, whether in cash or in Shares, unless
the applicable tax withholding requirements have been met to the satisfaction of
the Committee.
 
17.2.           Notification under Code Section 83(b). If the Grantee, in
connection with the exercise of any Option, or the grant of Restricted Stock,
makes the election permitted under Code Section 83(b) to include in such
Grantee’s gross income in the year of transfer the amounts specified in Code
Section 83(b), then such Grantee shall notify the Company of such election
within ten (10) days of filing the notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under Code Section 83(b). The Committee may, in connection
with the grant of an Award or at any time thereafter, prohibit a Grantee from
making the election described above.
  
Section 18.
General Provisions
 
18.1.           Governing Law. The validity, construction and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware, other than its law respecting
choice of laws and applicable federal law.
 
18.2.           Severability. If any provision of the Plan or any Award
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, it shall be stricken
and the remainder of the Plan and any such Award shall remain in full force and
effect.
 
18.3.           Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
 
18.4.           Requirements of Law. The granting of Awards and the delivery of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges or markets as may be required. Notwithstanding any
provision of the Plan or any Award Agreement, Grantees shall not be entitled to
exercise, or receive benefits under, any Award, and the Company (or any
Subsidiary) shall not be obligated to deliver any Shares or deliver benefits to
a Grantee, if such exercise or delivery would constitute a violation by the
Grantee, the Company or a Subsidiary of any applicable law or regulation.
 
18.5.           Securities Law Compliance. If the Committee deems it necessary
to comply with any applicable securities law, or the requirements of any
securities exchange or market upon which Shares may be listed, the Committee may
impose





--------------------------------------------------------------------------------





any restriction on Awards or Shares acquired pursuant to Awards under the Plan
as it may deem advisable. All evidence of Share ownership delivered pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations or other requirements of the SEC, any securities exchange or market
upon which Shares are then listed, and any applicable securities law. If so
requested by the Company, the Grantee shall make a written representation and
warranty to the Company that he or she will not sell or offer to sell any Shares
unless a registration statement shall be in effect with respect to such Shares
under the Securities Act of 1933, as amended, and any applicable state
securities law or unless he or she shall have furnished to the Company an
opinion of counsel, in form and substance satisfactory to the Company, that such
registration is not required.
  
If the Committee determines that the exercise or non-forfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any national
securities exchange or national market system on which any of the Company’s
equity securities are listed, then the Committee may postpone any such exercise,
non-forfeitability or delivery to comply with all such provisions at the
earliest practicable date.
 
18.6.           Code Section 409A. To the extent applicable and notwithstanding
any other provision of the Plan, the Plan and Award Agreements hereunder shall
be administered, operated and interpreted in accordance with Code Section 409A,
including, without limitation, any regulations or other guidance that may be
issued after the date on which the Board approves the Plan; provided, however,
that, in the event that the Committee determines that any amounts payable
hereunder may be taxable to a Grantee under Code Section 409A prior to the
payment and/or delivery to such Grantee of such amount, the Company may (a)
adopt such amendments to the Plan and related Award, and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
the Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Awards hereunder, and/or (b)
take such other actions as the Committee determines necessary or appropriate to
comply with or exempt the Plan and/or Awards from the requirements of Code
Section 409A. The Company and its Subsidiaries make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan, and,
notwithstanding the above provisions and any agreement or understanding to the
contrary, if any Award, payments or other amounts due to a Grantee (or his or
her beneficiaries, as applicable) results in, or causes in any manner, the
application of any adverse tax consequence under Code Section 409A or otherwise
to be imposed, then the Grantee (or his or her Beneficiaries, as applicable)
shall be solely liable for the payment of, and the Company and its Subsidiaries
shall have no obligation or liability to pay or reimburse (either directly or
otherwise) the Grantee (or his or her Beneficiaries, as applicable) for, any
such adverse tax consequences. In the case of any Deferred Compensation Award
(in addition to Deferred Stock), the provisions of Section 10.4 relating to
permitted times of settlement shall apply to such Award. If any Deferred
Compensation Award is payable to a “specified employee” (within the meaning of
Treasury Regulations Section 1.409A-1(i)), then such payment, to the extent
payable due to the Grantee’s Termination of Service and not otherwise exempt
from Code Section 409A, shall not be paid before the date that is first day of
the seventh (7th) month after the date of such Termination of Service (or, if
earlier, the date of such Grantee’s death).
 
18.7.           Mitigation of Excise Tax. If any payment or right accruing to a
Grantee under the Plan (without the application of this Section 18.7), either
alone or together with other payments or rights accruing to the Grantee from an
Employer (“Total Payments”), would constitute a “parachute payment” (as defined
in Code Section 280G), such payment or right shall be reduced to the largest
amount or greatest right that will result in no portion of the amount payable or
right accruing under the Plan being subject to an excise tax under Code
Section 4999 or being disallowed as a deduction under Code Section 280G. The
determination of whether any reduction in the rights or payments under the Plan
is to apply shall be made by the Committee in good faith after consultation with
the Grantee, and such determination shall be conclusive and binding on the
Grantee. The Grantee shall cooperate in good faith with the Committee in making
such determination and providing the necessary information for this purpose. The
foregoing provisions of this Section 18.7 shall apply with respect to any person
only if, after reduction for any applicable federal excise tax imposed by Code
Section 4999 and federal income tax imposed by the Code, the Total Payments
accruing to such person would be less than the amount of the Total Payments as
reduced, if applicable, under the foregoing provisions of the Plan and after
reduction for only federal income taxes.
  
18.8.           No Rights as a Shareholder. No Grantee shall have any rights as
a shareholder of the Company with respect to the Shares (except as provided
in Section 8.7 with respect to Restricted Stock) that may be deliverable upon
exercise or payment of such Award until such Shares have been delivered to him
or her.
 
18.9.           Awards Not Taken into Account for Other Benefits. Awards shall
be special incentive payments to the Grantee and shall not be taken into account
in computing the amount of salary or compensation of the Grantee for purposes of
determining any pension, retirement, death or other benefit under (a) any
pension, retirement, profit-sharing, bonus, insurance or other employee benefit
plan of an Employer, except as such plan shall otherwise expressly provide, or
(b) any Employment Agreement between an Employer and the Grantee, except as such
agreement shall otherwise expressly provide.





--------------------------------------------------------------------------------





 
18.10.           Employment Agreement Supersedes Award Agreement. In the event a
Grantee is a party to an Employment Agreement with the Company or a Subsidiary
that provides for vesting or extended exercisability of equity compensation
Awards on terms more favorable to the Grantee than the Grantee’s Award Agreement
or this Plan, the Employment Agreement shall be controlling; provided, however,
that (a) if the Grantee is a Section 16 Person, any terms in the Employment
Agreement requiring approval of the Board, its compensation committee, or the
Company’s shareholders in order for an exemption from Section 16(b) of the
Exchange Act to be available shall have been approved by the Board, its
compensation committee, or the shareholders, as applicable, and (b) the
Employment Agreement shall not be controlling to the extent the Grantee and
Grantee’s Employer agree it shall not be controlling, and (c) an Employment
Agreement or modification to an Employment Agreement shall be deemed to modify
the terms of any pre-existing Award only if the terms of the Employment
Agreement expressly so provide.
 
18.11.           Non-Exclusivity of Plan. Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements for employees as it may deem
desirable.
 
18.12.           No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Subsidiary and a Grantee or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Subsidiary pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Subsidiary.
 
18.13.           No Right to Continued Employment or Awards. No employee shall
have the right to be selected to receive an Award under this Plan or, having
been so selected, to be selected to receive a future Award. The grant of an
Award shall not be construed as giving a Grantee the right to be retained in the
employ of the Company or any Subsidiary or to be retained as an officer of,
director of or consultant to the Company or any Subsidiary. Further, the Company
or a Subsidiary may at any time terminate the employment or service of a Grantee
free from any liability, or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement.
 
18.14.           Military Service. Awards shall be administered in accordance
with Code Section 414(u) and the Uniformed Services Employment and Reemployment
Rights Act of 1994.
 
18.15.           Construction. The following rules of construction will apply to
the Plan:  (a) the word “or” is disjunctive but not necessarily exclusive and
(b) words in the singular include the plural, words in the plural include the
singular, and words in the neuter gender include the masculine and feminine
genders and words in the masculine or feminine genders include the opposite
gender and the neuter gender. The headings of sections and subsections are
included solely for convenience of reference, and if there is any conflict
between such headings and the text of this Plan, the text shall control.
 
18.16.           No Fractional Shares. Except as otherwise determined by the
Committee, no fractional Shares shall be issued or delivered pursuant to the
Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.
 
18.17.           Plan Document Controls. This Plan and each Award Agreement
constitute the entire agreement with respect to the subject matter hereof and
thereof; provided, however, that in the event of any inconsistency between the
Plan and such Award Agreement, the terms and conditions of the Plan shall
control.





